Case 7:19-cv-06760-NSR Document 34-3 Filed 08/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DR. LISA BUON,
Plaintiff, 19-CV-6760 (NSR)

- against -
AFFIDAVIT
THE NEWBURGH ENLARGED CITY SCHOOL
DISTRICT, ROBERT PADILLA, and LISA M.
SPINDLER,

Defendants.
wee x

 

STATE OF NEW YORK )
) ss:

COUNTY OF ORANGE )

DR. ROBERTO PADILLA, swears to the truth of the following under the penalties of
perjury:

lL. I am the Superintendent of the Newburgh Enlarged City Schoo! District.

2. This Affidavit is based on my personal knowledge of the facts and circumstances
involved and a review of the applicable records.

3. On or about August 5, 2019, I was handed an envelope from the school at which
Dr. Buon is the Principal, Balmville Elementary School, by a man unknown to me.

4. The envelope contained one copy of a Summons and a handwritten list of
individuals with the address of the District office underneath their names.

5. The envelope did not contain a Complaint.

6. The envelope and its contents were forwarded via Inter-office Mail to the District

Clerk, Matthew McCoy.
Case 7:19-cv-06760-NSR Document 34-3 Filed 08/07/20 Page 2 of 2

7. I never represented to the man handing me the Balmville envelope that I had
authority to accept service on behalf of Dr. Spindler. I never advised Dr. Buon that I had
authority to accept service on behalf of Dr. Spindler.

8. I was never served with a Complaint or Amended Complaint in this matter.

9. The District Clerk was never served with a Complaint or Amended Complaint in

this matter. Nor was anyone else in the District.

 

DR. ROBERTO PADILLA

Sworn to before me on this

2
"day of June, 2020

 

   

neck i
Quane™ i
Commission EXP
